Citation Nr: 0433197	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to increased evaluation for status post 
patellectomy of the left knee, with instability and 
herniation of the anterior leg muscles, currently rated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from February 1961 to 
May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) that continued a rating of 
20 percent disabling for a left knee disability, currently 
defined as status post patellectomy of the left knee, with 
instability and herniation of the anterior leg muscles.  The 
disability was previously defined as traumatic arthritis of 
the left knee, with instability and herniation of the 
anterior leg muscles.  


FINDINGS OF FACT

1.  Appellant has a service-connected disability of the left 
knee, currently defined as status post patellectomy of the 
knee and instability and herniation of the anterior leg 
muscles.  Medical evidence shows that arthritis is present in 
the knee, but no limitation of motion is shown.

2.  The most recent medical evidence shows that appellant has 
normal range of motion in the left knee, with instability and 
subluxation to a moderate degree.  There is no current 
evidence of crepitation.

3.  Subjective manifestations of appellant's left knee 
disability include reported pain, swelling, weakness, and 
fatigability of the knee after protracted use, without 
compensable limitation of motion under the rating code.

4.  Appellant has a related service-connected disability for 
residuals of a compound comminuted fracture of the left tibia 
and fibula with shortening of the left leg, separately rated 
as 20 percent disabling. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.20, 
4.71a, Diagnostic Codes 5003-5010, 5257, 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
increased disability rating was received in December 2001; 
the claim was denied by rating decision in June 2002.  Prior 
to the denial, the AOJ sent appellant two duty-to-assist 
letters in January 2002 and one duty-to-assist letter in 
February 2002.  None of these duty-to-assist letters 
expressly satisfied the fourth element ("give us everything 
you've got") cited in Pelegrini.  However, as will be 
discussed below, the VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The duty-to-
assist letters of January and February 2001, the rating 
decision of June 2002, the Statement of the Case (SOC) in 
November 2002, and the Supplemental Statement of the Case 
(SSOC) in March 2003 all listed the evidence on file that had 
been considered in formulation of the decision.  Finally, the 
Board notes that service connection for this disability was 
granted in 1964, and RO has developed and adjudicated 
multiple requests for increased rating since that time; it is 
evident from the file that appellant is well informed of the 
evidence required to support a claim for higher disability 
rating.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  
VA is obligated to obtain relevant records from VA and other 
government agencies, and from private agencies as identified 
by the claimant.  38 U.S.C.A. § 5103A (c) (West 2002); 38 
C.F.R. § 3.159 (c) (2004).  In this case, RO obtained 
appellant's service medical records, VA treatment records, 
and records from all private medical providers identified by 
appellant. 

The VCAA particularly requires VA to afford a claimant a VA 
medical examination, or obtain a medical opinion, when the 
information or evidence of record does not contain sufficient 
competent medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  When 
a veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also 
VAOPGCPREC 11-95 (April 7, 1995).  In this case, appellant 
has been afforded multiple VA medical examinations to 
determine the severity of his current disabilities, and the 
Board finds that the VA's duty to assist has been satisfied.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Review of the record reveals that service connection was 
originally granted for the residuals of a compound comminuted 
fracture of the left tibia and fibula with shortening of the 
leg.  A 10 percent rating was initially assigned.  
Subsequently, separate service connection was granted for 
limitation of motion of the left knee with traumatic 
arthritis and herniation of the anterior leg muscle.  A 10 
percent rating was initially assigned.  Later a 20 percent 
rating was assigned.  There was left knee surgery in 1982 
that resulted in a temporary 100 percent rating.  The 20 
percent rating was then restored.  The left knee disorder is 
more recently characterized as noted on the title page, with 
the 20 percent rating continued.  That rating is protected 
from reduction.  A 20 percent rating is now separately 
assigned for the shorting of the left leg with tibia and 
fibula fracture residuals.

Appellant underwent arthroscopic surgery on the left knee at 
the VA Medical Center (VAMC) in April 1980.  The surgeon's 
impression was moderately severe chondromalacia of the 
patella.  

Appellant underwent surgery (Maquet procedure) on the left 
knee at the VAMC in January 1981.  

Appellant underwent surgery (left patellectomy) on the left 
knee at the VAMC in June 1982, due to severe patellofemoral 
arthritis.  The pre-operative medical history stated that 
appellant's pain had become intractable and caused current 
interference with his daily routine and job.  RO issued a 
rating decision in November 1982 granting total disability 
(100 percent) for the recuperative period and reverting to 
the current (20 percent) rating thereafter.

RO issued a rating decision in January 1983 that continued 
the current (20 percent) rating for left knee condition, 
based on clinical records showing an improvement in the 
condition following the patellectomy.  

Appellant submitted the instant request for increased rating 
in December 2001.  He had a VA X-ray of the left knee in 
January 2002 that showed evidence of a previous patellectomy.  
There were two small bone fragments within the soft tissues 
anterior to the distal shaft of the femur.  There was an old 
healed fracture of the tibia, with mild residual deformity.  
There was not evidence of recent fracture or dislocation of 
the left knee.  There were no significant arthritic changes, 
and there was no significant narrowing of the joint space.  

Appellant had a VA medical examination in January 2002.  The 
examiner had previously examined the veteran.  Appellant 
complained of left knee pain approximately 80 percent of the 
time.  Appellant complained of weakness that enabled him to 
stand for not longer than two to three minutes, or to walk 
more than one-eighth mile, or to traverse more than one 
flight of stairs, or to sit for longer than five to ten 
minutes.  Appellant reported subluxations occurring at the 
rate of three to five per week.  On examination, there were 
well-healed scars from the previous patellectomy and other 
procedures, all without complications.  There was no 
anterior, posterior, medial, or lateral instability of the 
knee.  Flexion of the knee was possible to 130 degrees.  

Appellant's wife submitted a statement dated January 2002 
(received February 2002) asserting that she had observed a 
marked decrease in appellant's mobility over the past several 
years, consequent to increased pain, stiffness, and swelling 
in the left hip, left knee, and left ankle.  Appellant 
reportedly has difficulty in rising from a sitting or 
recumbent position or in exiting or entering a car.  The pain 
reportedly also interferes with appellant's sleep.  The left 
knee reportedly goes out unpredictably, pitching appellant 
forward and causing him to fall, which causes particular 
anxiety when negotiating stairs.

RO issued a rating decision in June 2002 continuing the 
present (20 percent) evaluation for status post patellectomy, 
instability and herniation of the anterior leg muscles, 
previously shown as traumatic arthritis of the left knee.  
The same rating decision increased the rating for residuals 
of FCC, left tibia and fibula with shortening of the leg, 
from 10 percent to 20 percent disabling.  Appellant submitted 
an NOD in regard to the left knee rating in August 2002. 

Appellant submitted a VA Form 9 in February 2003, enclosing a 
letter to VA from Dr. S.P.B.  Dr. S.P.B. asserts that he has 
treated appellant for the past twenty years.   Appellant's 
fractured left tibia and left fibula healed in a malaligned 
position that causes the left leg to be shorter than the 
right.  This caused patellar femoral arthritis and 
degenerative arthritis of the left knee.  Appellant has 
required a patellectomy and also surgery for a torn meniscus.  
Appellant's current left leg problems mostly consist of 
tingling, numbness, pain and parasthesia; appellant 
particularly has difficulty in walking and standing for some 
time.  The arthritis is so severe that Dr. S.P.B. believes a 
knee replacement will be necessary in the future.  Dr. S.P.B. 
believes that appellant's leg problems (malunited fracture 
and advanced arthritis of the knee) render appellant unable 
to perform any gainful occupation.    

Appellant had a VA medical examination in July 2003.  The 
examiner reviewed appellant's left knee.  The examiner 
thoroughly reviewed appellant's medical record, including the 
letter by Dr. S.P.B. cited above.  In part, the appellant 
reported that he had undergone repair of an anterior muscle 
herniation.  This had been no problem since mesh had been 
installed.  Appellant complained of left knee pain.  The 
examiner noted previously healed meniscectomy and 
patellectomy scars, and well-healed scars on the 
anterolateral aspect of the leg.  The patella was absent.  
Appellant had 5/5 quadriceps, hip flexor, and hamstring 
function.  His range of motion was from full extension to 140 
degrees flexion, with no crepitation during range of motion.  
There was no effusion.  Measurement showed that appellant has 
approximately 0.5 cm of shortening on the left side.

III.  Analysis

Disability ratings are determined by the Diagnostic Codes in 
the Rating Schedule located in 38 C.F.R. Part 4 (2004).  
Schedular rating itself is recognition that the claimant's 
industrial capacity is impaired to some degree.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The VA schedule of 
ratings applies unless there are exceptional or unusual 
factors that would render application of the schedule 
impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In considering the severity of a disability, it is essential 
to trace the entire history of the veteran so that a rating 
may accurately reflect the elements of a disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  However, while regulations require review 
of the entire recorded history by the adjudicator to ensure a 
more accurate evaluation, they do not give past medical 
reports precedence over the current medical findings; where 
an increase in the disability rating is at issue, the present 
level of disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has accordingly 
reviewed all medical evidence pertaining to appellant's 
disability, but places the greatest probative value on the 
most recent evidence.

Symptoms listed in the rating criteria are simply examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme.  Mauerhan v. Principi, 16 Vet. 
App. 436, 442 (2002).

When a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3 (2004).  However, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  In reviewing the claim for a 
higher rating, VA must consider which diagnostic code or 
codes are most appropriate for application in the veteran's 
case and provide an explanation for the conclusion.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Where a 
particular disability for which the veteran has been service-
connected is not listed, it may be rated by analogy to a 
closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2003); 
Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

VA must consider potential applications of Title 38 C.F.R., 
whether or not raised by the claimant; i.e., VA must consider 
whether alternative diagnostic codes may be more appropriate 
to the symptoms or more advantageous to the claimant.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness 
or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider 
any part of the musculoskeletal system that becomes painful 
on use to be "seriously disabled."  38 C.F.R. § 4.40 
(2004).

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

If a veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Fanning v. Brown, 4 Vet. App. 
225 (1993).  However, the evaluation of the same 
manifestation under different diagnostic codes is to be 
avoided.  38 C.F.R. § 4.14 (2004).  The rating schedule may 
not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
Brady v. Brown, 4 Vet. App. 203 (1993).

Appellant's left knee disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (other impairment of knee, including recurrent 
subluxation or lateral instability) (2004).  Under this 
diagnostic code, "moderate" symptoms are rated as 20 
percent disabling (appellant's current rating) and "severe" 
symptoms are rated as 30 percent disabling, the highest 
schedular rating under this code.

In this case, the most recent medical evidence (the VA 
medical examination of July 2003 and the letter by Dr. S.P.B. 
in February 2003) is silent in regard to the stability of the 
knee.  During the VA medical examination of January 2002, 
appellant complained of subluxations three times per week, 
but the examiner specifically noted that there was no 
observed anterior, posterior, medial, or lateral instability 
of the knee.  The clinical evidence therefore does not 
support a rating of anything more than "moderate 
instability" (the current 20 percent rating), and the Board 
finds that a higher rating is not warranted under this 
diagnostic code.  

The Board notes that appellant's wife has submitted a lay 
statement describing instability of the knee that sometimes 
causes appellant to fall.  A layperson can certainly provide 
an eyewitness account a veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even 
giving full credit to the accuracy of the lay statement, the 
record does not show that appellant's claimed instability has 
ever been so severe as to cause him to carry a cane or wear a 
brace, and the Board accordingly finds that any instability 
of the knee is no more than "moderate."  It is also 
significant that there is no objective evidence of 
instability shown on recent physical examination. 

VA's General Counsel has held that under certain 
circumstances a separate disability evaluation may be 
assigned for arthritis of the knee in addition to a rating 
for instability under Diagnostic Code 5257.  VAOPGCPREC 9-98 
(August 14, 1998) and VAOPGCPREC 23-97 (July 1, 1997).  A 
separate evaluation for arthritis is only warranted when an 
additional knee disability is demonstrated.  Since there is 
competent medical evidence that appellant has arthritis in 
the left knee, the Board must consider whether a separate 
disability rating is appropriate.

Traumatic arthritis (Diagnostic Code 5010) is rated on the 
same scale as degenerative arthritis (Diagnostic Code 5003).  
38 C.F.R. § 4.71a (2004).   Traumatic or degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (here, 
Diagnostic Code 5260, "limitation of flexion of leg" and 
Diagnostic Code 5261, "limitation of extension of leg").  
When, however, the limitation of motion of the specific joint 
or joints is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2004).  

Normal range of motion of the knee is 0 degrees extension and 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2004).

Under the rating schedule, limitation of flexion of the leg 
is noncompensable when limited to 60 degrees, ten percent 
compensable when limited to 45 degrees, twenty percent 
disabling when limited to 30 degrees, and thirty percent 
disabling when limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2004).  The most recent medical 
evidence shows that appellant had leg flexion measurements of 
140 degrees (normal flexion) in the VA medical examination of 
July 2003, and 130 degrees (slightly less than normal, but 
not compensable) in the VA medical examination of January 
2002.  The evidence provided by Dr. S.P.B. in February 2003 
does not cite range of motion measurements.  The most recent 
medical evidence accordingly does not show compensability 
under diagnostic code 5260.  

Under the rating schedule, limitation of extension of the leg 
is noncompensable when limited to 5 degrees, ten percent 
compensable when limited to 10 degrees, twenty percent 
compensable when limited to 15 degrees, thirty percent 
compensable when limited to 20 degrees, forty percent 
compensable when limited to 30 degrees, and fifty percent 
compensable when limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2004).  The most recent medical 
evidence shows that appellant had normal leg extension in the 
VA medical examinations of July 2003 and January 2002; again, 
the evidence provided by Dr. S.P.B. in February 2003 does not 
provide range-of-motion measurements.  The most recent 
medical evidence of record accordingly does not show 
compensability under diagnostic code 5260.

If a veteran does not have compensable limitation of range of 
motion under the schedular provisions, the fallback schedular 
rating of Diagnostic Code 5010-5003 is for consideration.  In 
this case, most recent examination there was a full range of 
motion.  Thus, complaints of pain, without evidence of 
limitation of motion due to arthritis do not warrant a 
compensable rating.

Painful motion due to arthritis is deemed to be limitation of 
motion and is entitled to a minimum rating of 10 percent per 
joint, even if there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  Functional loss due to 
pain or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2004).  In this case, appellant has complained of 
pain and weakness after prolonged standing, sitting, or 
walking, but has not complained of pain on motion, nor is 
there recent clinical observation of pain on motion.  The 
Board accordingly finds that the precedent of Lichtenfels 
does not apply in this case and a separate rating for painful 
motion due to arthritis is not warranted.

The Board considered whether application of any other 
diagnostic code would be more appropriate for appellant's 
symptoms or result in a more favorable rating for the 
appellant.  However, the Board finds there is no other 
diagnostic code more appropriate or more beneficial to the 
appellant.  There is no evidence of ankylosis, so rating 
under Diagnostic Code 5256 is not available.  The highest 
schedular rating under Diagnostic Code 5258 (dislocation of 
the semilunar cartilage with associated frequent episodes of 
"locking," pain, and effusion into the joint) is 20 
percent, so rating under that code would present no benefit 
to appellant.  Impairment of the left leg tibia and fibula, 
rated under Diagnostic Code 5262, has been separately 
evaluated as 20 percent disabling and cannot be applied again 
to the knee disability, since doing so would constitute 
pyramiding.

Consideration has also been given to the provisions of 
38 C.F.R. § 4.73, Code 5326, concerning muscle herniation.  A 
10 percent rating is for assignment where there is extensive 
muscle hernia without other injury to the muscle.  In this 
case, there is no evidence of extensive muscle hernia.  There 
was no showing of significant impairment prior to repair, and 
more recently, there was no reported evidence of impairment 
due to the herniation.  

Consideration has also been given to the residual scarring.  
That has not been shown to be other than asymptomatic.  As 
such, a compensable rating under the scarring provisions is 
not warranted.

In reaching these conclusions, the Board has given due 
consideration to 38 C.F.R. § 4.7 (2004) and the doctrine of 
reasonable doubt.  This evidence of record shows that the 
manifestations of appellant's service-connected disability 
more closely approximate the criteria supporting the current 
rating of 20 percent, and the doctrine of reasonable doubt 
does not apply. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b) (2004); 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  In this case 
there is no evidence of frequent hospitalization, or of 
significant impact on employment to a degree not envisioned 
by the rating schedule.  The application of the regular 
schedular provisions is therefore not shown to be 
impractical, and extraschedular rating is not appropriate in 
this case.

ORDER

Increased rating in excess of 20 percent disabling for status 
post patellectomy of the left knee, with herniation of the 
anterior leg muscles and traumatic arthritis, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



